Citation Nr: 1533515	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to a compensable initial rating for residuals of bilateral cataract extraction with vitreous detachment on a schedular basis.  

2.  Entitlement to a compensable initial rating for residuals of bilateral cataract extraction with vitreous detachment on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Massachusetts with active service from April 1966 to August 1966, in January 1991, and from May 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, granting service connection for residuals of bilateral cataract extraction and a retinal tear of the left eye and assigning a 0 percent evaluation therefor, effective from May 20, 2011.  By further rating action in January 2013, a separate grant of service connection for residuals of a retinal tear of the left eye was effectuated, with assignment of a 10 percent rating as of May 20, 2011.  As well, the prior grant of service connection for residuals of bilateral cataract extraction was expanded to include residuals of bilateral vitreous detachment, with assignment therefor of a 0 percent disabling from May 20, 2011.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in May 2015.  A transcript of that proceeding is of record.  

The issue of the Veteran's claim for a compensable initial rating on an extraschedular basis for residuals of bilateral cataract extraction with vitreous detachment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

From May 20, 2011, to the present, the residuals of bilateral cataract extraction with vitreous detachment have entailed various complaints relating to a diminution in visual acuity, blurred vision, and dry eyes, with examinations consistently identifying corrected visual acuity of 20/40 or better, bilaterally.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a compensable rating for residuals of bilateral cataract extraction with vitreous detachment from May 20, 2011, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, Diagnostic Code 6008-6027 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of cataract extraction and vitreous detachment.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record includes the Veteran's service treatment and personnel records and records relating to VA and non-VA medical examinations and treatment compiled during postservice years.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that VA has afforded the Veteran two or more VA eye examinations during the period at issue in order to ascertain the nature and severity of the eye disorder in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed and comprehensive as to permit fair and equitable consideration of the merits of the issue presented.  Such examinations are supplemented by records of evaluation and treatment compiled during the course of VA and private medical care.  Accordingly, further development action relative to the disability herein at issue is otherwise not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 



Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 . 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Analysis of the Merits

At issue in this matter is the initial rating to be assigned for residuals of bilateral cataract extraction with vitreous detachment.  Service connection therefor was granted by the RO through its rating decision of April 2012, when it was rated 0 percent disabling in concert with residuals of a retinal tear of the left eye under DC 6008-6027.  By further rating action in early 2013, the Veteran's retinal tear was evaluated separate and apart from the residuals of cataract removal and vitreous detachment, which continued to be rated as 0 percent disabling under DC 6008-6027 from May 20, 2011.  

Under the VA's Schedule for Rating Disabilities, eye disorders rated under DCs 6000 to 6009 are evaluated on the basis of either visual impairment or incapacitating episodes according to a General Rating Formula, whichever results in a higher rating. 3 8 C.F.R. § 4.79, DC 6008.

Under the General Rating Formula based on incapacitating episodes, the following ratings apply:  A 10 percent rating is for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two, but less than four weeks, during the previous 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the previous 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the previous 12 months.  Id.

A note to DC 6008 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

As for visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, DC 6066.

On the basis of his written statements and oral testimony, the Veteran seeks a higher schedular rating on the basis of blurred vision and a diminution in his central visual acuity, as well as dry eye syndrome and associated eye pain, distracting number of floaters, burning sensation, light sensitivity, and an inability to drive a vehicle at night.  He indicates that there has been progressive worsening of his visual acuity and that he is required to use eye drops three or more times daily in order to reduce dryness, but which does not result in pain relief.  He does not allege, nor does the record otherwise denote, incapacitating episodes related to the disability in question.  

There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account of his symptoms is both competent and credible.  The Veteran is not, however, competent to offer a medical opinion attributing a given symptom or manifestation to a particular disability, particularly in this case where there are multiple eye disorders, only one of which is herein at issue.  Moreover, the clinical data of record do not substantiate the Veteran's account of an increased level of disablement beyond that contemplated by the currently assigned 0 percent rating.  

Data provided by VA and non-VA clinicians, inclusive of that obtained through VA examinations in 2011 and 2014 and outpatient treatment, routinely identify best corrected visual acuity of each of the Veteran's eyes to be 20/40 or better for both near and far.  There is otherwise no indication or, for that matter, any allegation of episodes of incapacitation involving the residuals of cataract extraction and vitreous detachment.  

Laser therapy was utilized in May 2011 to improve deteriorating vision, including light sensitivity, in the left eye for removal of a cataract.  When seen in follow-up, the Veteran reported improved vision and his private medical provider indicated that any impairment was mild in nature.  Mild dry eye was noted bilaterally on clinical review.  VA examination in August 2011 disclosed a primary complaint of floaters with associated flashes of light; visual acuity for near and far was correctable bilaterally to 20/20.  When seen by VA on an outpatient basis in April 2013, complaints of headaches were made known which were reported to be characterized by an attending medical provider as ocular headaches from a retinal tear; the existence of ocular headaches due to retinal detachment was confirmed by VA examination in November 2013, leading to a subsequent grant of service connection and such are not herein at issue.  The only other headaches of the Veteran were found in November 2013 to be attributable to a sinus disorder, and on the basis of the foregoing, headaches are not a manifestation of the disability herein at issue.  

VA examination in March 2014 culminated in entry of diagnoses of pseudophakia, vitreous floaters, and dry eye syndrome.  Additionally, complaints of night vision difficulties were made known.  Best corrected visual acuity for near and far was 20/40 or better.  Visual field testing disclosed a contraction of the visual field using Goldmann's equivalent III/4e target, but no visual field defect or loss of visual field.  The fundi revealed floaters which were attributed to the retinal tear repair and vitreous detachment and regarding the Veteran's cataracts, such were noted to be postoperative with replacement of each intraocular lens, without aphakia, dislocation of the crystalline lens, or any other visual impairment.  Dry eye syndrome and photophobia were among the other listed findings, the latter of which was attributed to pseudophakia, otherwise referring to the cataract removal and lens replacement.  In a March 2014 addendum, the VA examiner opined that it was less likely than not that the Veteran's visual field constriction  was caused by or the result of his pseudophakia or unrelated disability.  

In all, the Veteran's statements as to an increased level of severity of his service-connected residuals of bilateral cataract extraction with vitreous detachment warranting a compensable schedular evaluation are not corroborated by the clinical findings of record.  Rather, the salient evidence denotes entitlement to not more than a 0 percent rating throughout the period from May 2011 to present under DC 6008 and 6027.  As well, alternate criteria do not afford a basis upon which to grant a compensable schedular evaluation for the disability herein at issue.  Inasmuch as a preponderance of the evidence is against the benefit sought by this appeal, denial of the Veteran's claim for a compensable schedular evaluation for residuals of bilateral cataract extraction and vitreous detachment from May 2001 to present is required.  


ORDER

An initial compensable rating for residuals of bilateral cataract extraction with vitreous detachment is denied.  



REMAND

The Veteran also seeks a compensable rating for bilateral cataract extraction with vitreous detachment on the basis of extraschedular criteria due to multiple factors, including but not limited to distractibility of the Veteran caused by his floaters, eye pain associated with dry eye syndrome, night glare and a related inability to drive a vehicle at night, light sensitivity, burning sensation, and blurred vision.  All of these are within the Veteran's competence to report and, while the Veteran's corrected visual acuity is noncompensable under the pertinent DC, his report of symptomatology relating to other than visual acuity and its effect is found to be both credible and probative and otherwise reflective of disablement beyond the scope of the applicable DCs.  The Veteran has also noted that the referenced manifestations materially alter his quality of life, although he is retired and in receipt of Social Security Administration benefits on the basis of his age.  He likewise acknowledges that the pertinent eye symptoms have not necessitated one or more periods of hospital care.  That notwithstanding, the Board finds that a plausible, if not highly credible basis is presented for the assignment of a compensable extraschedular evaluation.  

Accordingly, referral for consideration of whether an extraschedular rating is warranted, as the Board does not have the authority to assign in the first instance a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2014).  See Bagwell v. Brown, 9 Vet. App. 377 (1996).  On that basis, this portion of the appeal is REMANDED for the following actions:

Refer to the VA's Director, Compensation Service, or the VA's Under Secretary for Benefits, the matter of whether an extraschedular compensable rating for residuals of bilateral cataract extraction with vitreous detachment is warranted under 38 C.F.R. § 3.321(b).  Thereafter, if any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


